 


113 HRES 722 EH: Providing for consideration of the joint resolution (H.J. Res. 124) making continuing appropriations for fiscal year 2015, and for other purposes.
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 722 
In the House of Representatives, U. S.,

September 16, 2014
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 124) making continuing appropriations for fiscal year 2015, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 124) making continuing appropriations for fiscal year 2015, and for other purposes. All points of order against consideration of the joint resolution are waived. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The joint resolution, as amended, shall be considered as read. All points of order against provisions in the joint resolution, as amended, are waived. The previous question shall be considered as ordered on the joint resolution, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; (2) the further amendment printed in part B of the report of the Committee on Rules, if offered by Representative McKeon of California or his designee, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for six hours equally divided and controlled by Representative McKeon of California and Representative Smith of Washington or their respective designees, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions. 
2.Section 4(c) of House Resolution 567 is amended by adding the following new paragraph: 
 
(7)The provisions of paragraphs (f)(1) through (f)(12) of clause 4 of rule XI shall be considered to be written rules adopted by the Select Committee as though pursuant to such clause.. 
 
Karen L. Haas,Clerk.
